                                               UNITED STATES BANKRUPTCY COURT
                                                EASTERN DISTRICT OF WISCONSIN


   In re
                 StevenM. Swattler and                                                   Case   No. 2l-23369
                 Molly M. Swattler
                                                                                         Chapter 13
                                             Debtors

             NOTICE AND REQUEST TO AMEND UNCONF'IRMED CHAPTER 13 PLAN



                Steven M. Swattler and Molly M. Swattler, (Debtors) flrled papers with the Court requesting
  amendment of the unconfirmed Chapter 13 Plan in the above case.

        Your rights mav be affected. You should read these papers carefully and discuss them
 with your attorney, if you have one in thÍs bankruptcy case. (If you do not have an attorney,
 you may wish to consult one.)

               If you do not want the Court to confirm the amended plan            as proposed, or   if you want the
 Court to consider your views on the request, then on or before 21 days after service of this notice,
 you or your attorney must:


               File with the Court a written request for hearing that contains a short and plain statement of the
 factual and legal basis for the objection. File your written request electronically or mail it to:

                                                       Clerk of Bankruptcy Court
                                                       517 E. Wisconsin Avenue
                                                               Room 126
                                                       Milwaukee, WI 53202-4581
              If you mail your request to the Court for filing, you must mail it early enough         so the Court   will
receive it on or before the expiration of 21 days.


        If you or your attorney do not take these steps, the Court may decide that you do not oppose the
request and enter an order confirming the amended Chapter 13 plan.


Attorney Michelle A. Angell
2901 W. Beltline Hwy, Suite 301
Madison, WI53713
Phone No.608-258-8555
m ø n g e I I @, lrs - I awfi r m. c o   m




                             Case 21-23369-beh             Doc 25   1
                                                                        Filed 06/30/21    Page 1 of 3
                      RBQUEST TO AMBND UNCONF'IRMED CHAPTER 13 PLAN

      This request to amend an unconfirmed Chapter 13 Plan SUPERSBDES ALL PRIOR REQUESTS
      TO AMBND THE PLAN AND INCLUDES ALL PROPOSED AMENDMENTS. TERMS
      NOT FULLY STATED HERE OR IN THE ORIGINAL PLAN ARE NOT PART OF'THE
      PLAN.

 2.   Service. A certificate of service must be filed with the amendment. Designate one of the following:

        x_ A copy of this proposed amendment has been served on the trustee, United States trustee and all
         creditors, or
       _ A motion requesting limited service is being filed simultaneously with the Court.
3.    The Chapter 13 Plan filed with the Court is amended as follows



        The plan payment     will   increase to $1,381.59 monthly beginning August 1,2021. This is to
       accommodate the higher amount of anearages owed to Wells Fargo.




      All remaining   terms of the original Chapter 13 Plan are unaffected. In the event of a conflict
between the terms of the original Plan and the terms of this amendment, the terms of this amendment
control.
      WHEREFORE, each Debtor requests that the Court approve this proposed amendment to the original
Chapter 13 Plan.




                 Case 21-23369-beh            Doc 25    2
                                                            Filed 06/30/21      Page 2 of 3
 CERTIFICATION

         The Debtor's attorney must sign this certification. A Debtor represented by an attorney may sign
this certification. If the Debtor does not have an attorney, the Debtor must sign this certification.

       The provisions in this Chapter 13 plan are identical to those contained in the official local
form other than the changes listed in part 3.

I certiff under penalty ofperjury that the foregoing   is true and correct.

Respectfully submitted June 30, 2021




Steven M. Swattler                               Molly M. Swattler
Debtor                                           Debtor




         ey
        Strother, S.C.
2901 W. Beltline Hwy, Suíte 301
Madison, WI537l3
Phone: 608-258-8555
m an ge I I @k s - I awfi r nt. c o m




                       Case 21-23369-beh   Doc 25      J
                                                           Filed 06/30/21     Page 3 of 3
